                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION

UNITED STATES OF AMERICA,

vs.                                          Case No. 5:19-cr-57-TKW/MJF

MIGUEL ANGEL GUZMAN PAREDES

_________________________________________________________________

                       ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the magistrate judge’s Report and Recommendation (Doc. 22), to

which there have been no timely objections, and subject to the Court’s consideration

of the Plea Agreement pursuant to Fed. R. Crim. P. 11, Defendant’s plea of guilty to

Count I of the Information is hereby ACCEPTED. All parties shall appear before

the Court for sentencing as directed.

      DONE and ORDERED this 24th day of September, 2019.




                                 T. Kent Wetherell, II
                                T. KENT WETHERELL, II
                                UNITED STATES DISTRICT JUDGE
